COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-11-00192-CV


IN RE JEFFREY K. BROOKS                                                    RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      Relator Jeffrey K. Brooks seeks a writ of mandamus to compel a district

clerk to transmit copies of his two applications for writ of habeas corpus, any

answers, the convicting court’s findings, and any related filings to the Texas

Court of Criminal Appeals in accordance with article 11.07 of the Texas Code of

Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07, ' 3(c) (West

Supp. 2010). An appellate court has no authority to issue a writ of mandamus

against a district clerk unless the clerk is interfering with the court’s jurisdiction.

See Tex. Gov’t Code Ann. ' 22.221 (West 2004) (providing that court of appeals

may only issue writ of mandamus against district and county judges or as


      1
       See Tex. R. App. P. 47.4, 52.8(d).
necessary to enforce jurisdiction of appellate court); In re Washington, 7 S.W.3d
181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). An appellate

court does not have jurisdiction over matters related to article 11.07 applications

for writs of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07, '' 3, 5; In

re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding) (“Article 11.07 contains no role for the courts of appeals; the only

courts referred to are the convicting court and the Court of Criminal Appeals.”).

Thus, relator does not raise a complaint that the district clerk is interfering with

this court’s jurisdiction, and we dismiss relator’s petition for writ of mandamus for

want of jurisdiction.

                                                    PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 15, 2011




                                     2